Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-28, 37-38 and 40 are all the claims.
2.	The preliminary amendment of the specification of 7/14/2020 is entered. The substitute specification of 10/22/2020 is entered.

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 10/12/2022 is acknowledged.
4.	Claims 37-38 and 40 are joined for examination in view of the Examiner’s finding as set forth below. 
5.	Claims 1-28, 37-38 and 40 are all the claims under examination.

Information Disclosure Statement
6.	The IDS’ of 11/6/2020 and 10/12/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Objections
Specification
7.	The disclosure is objected to because of the following informalities:
a) The use of the term, i.e., ATCC, Tween, Triton, Tris, BIAcore, LSRFortessa, LIVE/DEAD, GlutaMAX, Proleukin, LabChip, TSKgel, Fc BLOCK, Zenon, Ultimate, Amicon, Slide-a-Lyzer, Superdex 200, HiLoad, MabSelect SuRe, ProteON, GraviTrap, Lipofectamine, FACSAria, , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
  	b) The figure legend for Figure 11 is objected to under 37 CFR 1.812-1.825 for failing to include sequence identifiers for those amino acid sequences > 4 amino acids in length in Figure 11.
Appropriate correction is required.

Claim Objections
8.	Claims 1-28, 37-38 and 40 are objected to because of the following informalities:
a) Claims 1-28, 37-38 and 40 are not clear whether the breadth and scope of the NKG2D antigen comprises any genus/species of the protein. The specification emphasizes the antibody species are binding specific to human NKG2D and cynomolgus NKG2D. See Table 8 for kinetic rate constants and affinities for the clones recited in the claims: 320, 5C5, 013, 230,296, 13C6, 001, 014 and 018.
b) Claims 1-6, 9-14, 19-20, 22-28, 37-38 and 40 are unclear where the reference in claim 1 to a first antigen binding domain presupposes another or a least a second antigen binding domain. The generic claim 1 is incomplete and therefore all those claims depending from Claim 1 which do not clarify the absence or presence of a second antigen binding domain fall under the rejection.
c) Claims 16 and 19 are unclear for the meaning of a “conventional Fab”.  The adjective provides no additional description for what a Fab is otherwise known to be in the art.
d) Claim 27 is unclear for failing to indicate that the antibody produced by the method is one corresponding to elements (i)-(x) for the first antigen binding domain only. As discussed herein above, it is not clear if the antibody is bispecific or multispecific for another antigen binding domain(s) or how/whether any additional binding domain is comprised within the same polynucleotide encoding the antibody.  
e) Claims 37-38 and 40 are indefinite for failing to indicate whether the individual is in need of the treatment for a pre-existing disease. Amending Claims 37 and 40 to clarify that the individual is “in need thereof” could overcome the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 2, 14, 17, 20 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 95% identify for each of elements (i)-(x) for both the corresponding VH and VL domain, and the claim also recites 100% identity for each of elements (i)-(x) for both the corresponding VH and VL domain, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
b) Claim 14 recites the limitation "and/or the second antigen binding domain is a Fab molecule".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 makes no explicit reference to a second antigen binding domain.
c) Claims 17 and 20 are indefinite for the parenthetical text in each of the claims. The POSA cannot determined whether the text is exemplary or descriptive of what is being claimed. Deletion of the parentheses could overcome the rejection.
d) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 38 recites the broad recitation “an antibody that binds CD3”, and the claim also recites “a bispecific antibody that binds to CD3 and a target antigen” which is the narrower statement of the range/limitation. 
In the present instance, claim 38 recites the broad recitation “ a target cell antigen”, and the claim also recites “a tumor cell antigen” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
e) Regarding claim 38, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
10.	Claims 37-38 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing T cell activation inducing lysis-mediated killing of human gastric cancer using the bispecific antibody comprising anti-CEA x anti-NKG2D clones 5C5, 013, 230 and 320, or variants of clone 395, does not reasonably provide enablement for the single form of the claimed anti-NKG2D antibodies absent the anti-CEA binding portion to treat just any disease under the sun.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
Claim interpretation
The claimed method of Claims 37 and 40 is drawn to treating any disease, in vivo, comprising administering an effective amount of anti-GKG2D antibody of Claim 1 or the pharmaceutical composition of Claim 28. The further administration of a BiTE antibody binding to CD3 and a target cell antigen is administered in Claim 38.
Disclosure in the Specification
Example 16: clones 5C5 (Claim 1(iii)), 013 (Claim 1(iv)), 230 (Claim 1(v)) and 320 (Claim 1(ii)) in bispecific format with a anti-CEA binding arm using the Jurkat NFAT NKG2D reporter cell assay on the CEA high expressing human gastric tumor cell line MKN-45. Here shown to increase T cell activation upon crosslinking by CEA on tumor cells to mediate target cell lysis, in vitro.
Example18: testing humanized variants of 395 clone (Claim 1(i)) in bispecific format with CEA binder huA5B7 in the Jurkat NFAT NKG2D reporter cell assay on the CEA high expressing human gastric tumor cell line MKN-45. Here shown on tested tumor cell lines all 395 humanization variants in the bispecific format had good activity.

Evidentiary standard under enablement
See MPEP 2145 stating in part: “("The standard to be applied in all cases is the ‘preponderance of the evidence’ test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable."). MPEP § 716.01(d) provides further guidance on weighing evidence in making a determination of patentability.”
Based on the totality of the evidence for the claimed species of anti-NKG2D antibodies examined in in the bispecific format, the POSA could reasonably conclude that Applicants were enabled at the time of filing to a method of treating a gastric tumor using clones 5C5, 013, 230 and 320 or humanized variants of 395 clone in bispecific format with CEA binder huA5B7 in reliance on activated T cells and the crosslinking of those cells to the CEA-expressing tumor. Here Applicants have shown no examples for a second antigen binding domain but for anti-CEA. The claim scope exceeds what Applicants were in possession of much less enabled for as regards the treatment of any disease with the individual antibodies clones administered alone.
The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the amount of in vitro and in vivo animal model testing for any given much less the combination of antibodies, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).

Prior Art Status: Translation of Therapeutics from In vitro to In vivo is Unpredictable
A tumor is a 3-dimensional complex consisting of interacting malignant and non-malignant cells. Vascularisation, perfusion and drug access to the tumor cells are not evenly distributed and this is an important source of heterogeneity in tumor response to drugs. Therefore, prediction of drug effects in an animal subject based solely on in vitro cell based assays or limited in vivo assays is not reliable and further evaluation in animal tumor systems is essential.
Further, inasmuch as in vivo animal drug testing may be a platform technology in a determination of enablement, the complexity and difficulty of drug delivery for cancer treatment is underscored by Voskoglou-Nomikos (Clin. Can. Res. 9:4227-4239 (2003)). Voskoglou-Nomikos conducted a study using the Medline and Cancerlit databases as source material in comparing the clinical predictive value of three pre-clinical laboratory cancer models: the in vitro human cell line (Figure 1); the mouse allograft model; and the human xenograft model (Figures 2 and 3). Significantly when each of the cancer models was analyzed against Phase II activity, there was a negative correlation for the in vitro human cell line models being predictive of good clinical value. No significant correlations between preclinical and clinical activity were observed for any of the relationships examined for the murine allograft model. And the human xenograft model showed good tumor-specific predictive value for NSCLC and ovarian cancers when panels of xenografts were used, but failed to predict clinical performance for breast and colon cancers. Voskoglou-Nomikos suggests that “the existing cancer models and parameters of activity in both the preclinical and clinical settings may have to be redesigned to fit the mode of action of novel cytostatic, antimetastatic, antiangiogenisis or immune-response modulating agents” and “New endpoints of preclinical activity are contemplated such as the demonstration that a new molecule truly hits the intended molecular target” (p.4237, Col. 1, ¶6).
Dennis (Nature 442:739-741 (2006)) also recognizes that human cancer xenograft mouse models for testing new drugs has been and will remain the industry standard or model of choice, but it is not without problems because “many more [drugs] that show positive results in mice have little or no effect in humans” (p. 740, Col. 1, ¶3). Dennis describes transgenic animal mouse models as an alternative to xenograft modeling and the general differences between mice and humans when it comes to tumor modeling: 1) cancers tend to form in different types of tissue, 2) tumors have fewer chromosomal abnormalities, 3) ends of chromosomes (telomeres) are longer, 4) telomere repairing enzyme active in cells, 5) short lifespan, 6) fewer cell divisions (1011) during life than humans (1016), 7) metabolic rate seven time higher than humans, and 8) lab mice are highly inbred and genetically similar. 
Cespdes et al. (Clin. Transl. Oncol. 8(5):318-329 (2006)) review the some of the examples of art-recognized animal disease model correlates for the corresponding human disease in Tables 1-3. Cespedes emphasizes the challenges in using animal models as predictive correlates for human responsiveness to therapeutics and sets forth on pp. 318-319 a list of criteria that would represent the ideal in vivo model for studying cancer therapeutics. As regards the use of xenograft modeling, Cespedes teaches: 
"One limitation of the xenograft models is precisely their use of an immunocompromised host, which eliminates the possibility of studying the role of the immune system in tumor progression. Some authors also think that cancer and host cells being from different species may limit the occurrence of critical tumor-stroma interactions, leading to an inefficient signaling. The organ of implantation could also become a limitation to the system. Thus, as it has already been described, subcutaneous xenografts infrequently metastasize and are unable to predict response to drugs” (p. 325, Col. 1, ¶2).
In another thorough and detailed review of animal model testing from 2007, Talmadge et al. (Am. J. Pathol 170(3):793-804 (2007)) teach “Indeed primary human tumor xenografts can be predictive of clinical cytotoxic therapy for a given tumor histiotype provided that clinically relevant pharmacological dosing parameters are used. It is noted that human tumor cell lines in contrast to human primary tumor cells have generally been cultured for years losing much of their heterogeneity. This has resulted in undifferentiated tumors lacking the histology and cellular architecture characteristic of the modeled human tumor” (p. 795, Col. 2, ¶2)...and “xenograft tumor models can effectively predict responsive tumor histiotypes; however these models need to incorporate a pharmacological and toxicological foundation to be successful. In addition, animal models can be used to resolve a specific experimental question that can be appropriately translated into clinical trials" (p. 800, Col. 1, ¶2). “In addition to a quantitative determination of anti-tumor activity, responsive preclinical tumor models cane also be used to assess preliminary ADME (adsorption, distribution, metabolism and excretion) information and toxicity" (p. 800, Col, 2, ¶1). Talmadge states that “Before clinical testing, a new drug or drug formulation should demonstrate safety and/or efficacy profile compared with current therapeutics in animal models. The comparison should incorporate rigorous animal models and not be based on highly responsive models, such as ones with rapid outcome that are convenient or with which the investigator is familiar. Furthermore, tumor and animal models should meet specific biological criteria including heterogeneity, appropriate histology, metastatic propensity, and appropriate genetic criteria depending on the targeted drug metabolism, limited immunogenicity, and potential etiology. Last, the model should have the potential to provide a correlation between therapeutic model outcome and clinical activity, optimally with previous documentation of relevance between mice and humans” (p. 800, Col. 2, ¶3).
One skilled in the art would reasonably conclude that evidence obtained in any in vitro assay would not even necessarily correlate with results expected in any animal model. Thus to the extent the claims encompass an intended in vivo treatment effect of any subject, and the specification does provide some guidance using selected species of the anti-NKG2D clones in a bispecific format in targeting a human gastric cancer, the claimed antibodies are directed to a method in vivo to treat just any disease. The POSA could reasonably conclude that Applicants were not in possession of the full scope of the invention at the time of filing.
Therefore, due to the unpredictability of immunotherapeutics in general and in view of the insufficient guidance and/or working examples concerning the use of the claimed antibodies as immunotherapeutic agents in vivo in combination, one skilled in the art would reasonably conclude that the broadly claimed invention was not fully supported in the specification, and thereby removing applicants from full possession of the invention.
Conclusion
11.	No claims are allowed.
12.	The following VH CDR1-3 and VL CDR1-3 sequences are found to be free from the art: 
LINKED SEQ ID NO: 73, 64 AND 75 (Claim 1(i)); LINKED SEQ ID NO: 73, 102 AND 75 (CLAIM 1(i); LINKED SEQ ID NO: 73, 103 AND 75 (CLAIM 1(i)); LINKED SEQ ID NO 73, 104 AND 75 (CLAIM 1(i)); LINKED SEQ ID NO 73, 105 AND 75 (CLAIM 1(i)); AND LINKED SEQ ID NO 76, 77 AND 78 (CLAIM 1); 
LINKED SEQ ID NO: 65, 66 AND 67 (Claim 1(ii)) and LINKED SEQ ID NO: 68, 69 AND 70 (Claim 1(ii));
LINKED SEQ ID NO: 1, 2 AND 3 (Claim 1(iii)) and LINKED SEQ ID NO: 4, 5 AND 6 (Claim 1(iii));
LINKED SEQ ID NO: 25, 26 AND 27 (Claim 1(iv)) and LINKED SEQ ID NO: 28, 29 AND 30 (Claim 1(iv));
LINKED SEQ ID NO:49, 50 AND 51 (Claim 1(v)) and LINKED SEQ ID NO: 52, 53 AND 54 (Claim 1(vi));
LINKED SEQ ID NO: 57, 58 and 59 (Claim 1(vi)) and LINKED SEQ ID NO: 60, 61 AND 62 (Claim 1(vi));
LINKED SEQ ID NO: 9, 10 and 11 (Claim 1(vii)) and LINKED SEQ ID NO: 12, 13 and 14 (Claim 1(vii));
LINKED SEQ ID NO: 17, 18 and 19 (Claim 1(viii)) and LINKED SEQ ID NO: 20, 21 and 22 (Claim 1(viii));
LINKED SEQ ID NO: 33, 34 and 35 (Claim 1(ix)) and LINKED SEQ ID NO: 36, 37 and 38 (Claim 1(ix)); and
LINKED SEQ ID NO: 41, 42 and 43 (Claim 1(x)) and LINKED SEQ ID NO: 44, 45 and 46 (Claim 1(x)).
The VH and VL domain sequences set forth in Claim 2 and corresponding to respective elements (i)-(x) in Claim 1 are free from the art. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643